De Witt, J.
There is no question, in our mind, but the district court was right in its judgment. In fact, the proposition seems to be so simple that little remains to be said, beyond its statement. The constitution prohibits the incurring of an indebtedness or liability exceeding $10,000, for a single purpose, without obtaining the approval of the electors at an election held for that purpose. It cannot be questioned but the commissioners in this case are undertaking to incur an indebtedness exceeding $10,000 without the approval of the electors.
The only suggestion made against, this view is that the indebtedness of $3,200 and $700 had been heretofore incurred, and that the indebtedness now proposed is only $9,680, which, it is claimed, is within the limit, and therefore within the power of the commissioners. But such construction of the constitution would fritter away its plain intent. The constitution intended to limit the powers of the commissioners, as to an expenditure for a single purpose, to a certain figure, unless they obtained the approval of the people for such expenditure.
*351If we were to sustain the proposition of appellants in this case, it would be to allow county commissioners to expend more than $10,000, or incur an indebtedness or liability exceeding that sum, if they simply resorted to the evasion of dividing the total amount into several sums, each less than $10,000, and expending each of said several sums, or incurring each of said several liabilities, at different times. Under such construction they could expend $9,999 in each of several successive years, and the total of said amounts all for one purpose. If they could do this in each of several successive years, why not in each of several successive months or days ? It is clear that such conduct would be a gross violation of the constitutional provision, and that it was just such a violation as was contemplated by these appellants, and restrained by the district court.
The judgment of the distinct court is affirmed. Remittitur forthwith.

Affirmed.

Pemberton, C- J., and Hunt, J., concur.